CoNNOR, J.,
concurring: I concur in tbe opinion of the Court that tbis case should have gone to tbe jury. While there are some portions of tbe evidence not entirely clear, in respect to tbe several tracks and tbe different uses to wbicb they were put, I think it appears with sufficient certainty that for ten years tbe custom bad prevailed for tbe employees, who lived on either side of tbe system of tracks at Spencer, to pass under, over and between the cars in going to and returning from their homes. While some provision seems to have been made for walkways, it appears that they were usually, and on tbis occasion, blocked by cars standing on and *463across them, and that the employees were accustomed to go under or between the cars. It was the duty of defendant to provide a sufficient number of safe and clear walkways for the use of its employees. If it was impracticable to keep them at all times open, guards should have been provided to protect persons passing under or between the cars, and to flag engines and see that no one was passing before they moved. In failing to make some safe way, thus endangering the lives of more than a thousand people whose duty and employment subjected them to danger, there was negligence, or, at least, evidence thereof fit for the consideration of the jury. I, of course, concede that ordinarily it is gross negligence to go between cars with an engine attached, and, in the absence of some satisfactory explanation, such conduct will bar a recovery ; but the evidence here tends to show that the plaintiff’s intestate, a young boy, in going between the cars, did as all others similarly situated, and that he was acting in accordance with -a general custom which had existed for ten years. I do not think, under the circumstances, it can be said that, as a conclusion of law, he was negligent. The question is for the jury. I forbear discussing the evidence, for the reason that, as the case goes back for a new trial, other evidence may be produced. I would not care, with my limited knowledge and observation, to express an opinion in regard to the manner in which a safe way should be provided for the employees to pass over the tracks in the defendant’s yard at Spencer. It is to be regretted that more attention is not given by both employer and employee to securing, in the largest practicable degree, the lives and limbs of employees in the service of railroads. Both humanity and interest demand that the danger to which men engaged in this useful and, in a large sense, public service shall be reduced to the lowest possible point. Necessarily, there are dangers incident to work upon a large train yard like this, but it would seem that, if hundreds of men are to continue to pass under, over and between cars in the dis*464charge of their duties, some precautionary method should be found to protect them from the danger of the cars being suddenly moved without warning.
Walker, J., concurs in this opinion.